Citation Nr: 0017198	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-03 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for breathing problems, 
claimed as due to exposure to mustard gas in service.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1951 
to August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss and breathing problems, claimed as due 
to exposure to mustard gas in service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  There is no competent medical evidence of record which 
shows that the veteran has bilateral hearing loss that was 
manifested in service or within the first post-service year, 
and it is not shown to be causally related to his exposure to 
noise in service.  

3.  The veteran's claim for service connection for bilateral 
hearing loss is not plausible under the law.  

4.  There is no medical evidence of record which shows that 
the veteran currently has a chronic disability manifested by 
breathing problems.  

5.  The veteran's claim for service connection for breathing 
problems, claimed as due to exposure to mustard gas in 
service, is not plausible under the law.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for breathing problems, claimed as due to 
exposure to mustard gas in service.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 indicates that his most significant 
duty assignment was with the 371st Armed Infantry Battalion.  
He was awarded the Army of Occupation Medal (Germany).  He 
received no wounds as a result of action with the enemy.

Service medical records do not show any complaints of or 
treatment for hearing or breathing problems.  A routine chest 
x-ray taken in October 1951 was reported to be negative.  
Upon separation examination in August 1953, his lungs and 
chest were reported to be clinically normal.  His hearing was 
reported to be 15/15 for a whispered voice.  

In his initial claim for benefits filed at separation from 
service, there was no mention of breathing problems or a lung 
disability.

In a later claim for benefits received by the RO in June 
1997, the veteran reported that he had had breathing problems 
since 1960.  He noted that he had been exposed to mustard gas 
during basic training in Hawaii in 1951 on two occasions.  A 
canister was opened and he went through the area twice.  He 
also noted that he had been employed for 42 years as an 
electrician.  

Private medical records dated January 1984, November 1989, 
and October 1991, indicate that the veteran underwent 
bilateral hearing tests.  The results were reported on a 
graph which measured his hearing level in decibels at various 
frequencies.  

Private medical records dated in August 1992 indicate that 
the veteran underwent inhalant skin testing.  No clinical 
results are reported.  

In a January 1997 letter from Charlton Memorial Hospital, it 
was reported that there were no records on file pertaining to 
the veteran.  

In a November 1997 reply, the National Personnel Records 
Center (NPRC) reported that no medical records were on file 
for the veteran.  It was noted that records may have been 
destroyed by fire.  

In a January 1998 letter from the Historical Research and 
Response Team, U.S. Army Chemical and Biological Defense 
Command (CBDCOM), VA was informed that CBDCOM had no 
information regarding the use of mustard gas in basic 
training in Hawaii in 1951.  The letter further stated that 
the initial inquiry did not contain sufficient information, 
and subsequent requests should include more detailed 
statements from the veteran regarding the reported exposure.  
A standard information form was included.  

In his December 1998 substantive appeal, the veteran related 
that he believed his breathing problem was directly related 
to his exposure to mustard gas in service.  He also stated 
that he was exposed to machine gun fire and artillery tank 
weapons explosions when he was assigned as a heavy weapons 
squad leader.  

II.  Analysis

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  See also Rose v. West, 11 Vet. App. 169 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The threshold question to be addressed, in any case, is 
whether the veteran has presented well-grounded claims.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If he has not, the claims must fail, and 
there is no further duty to assist in any development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").  See also 
Schroeder v. West, 12 Vet. App. 184 (1999) (en banc order).

The Court of Appeals for Veterans Claims has also held that 
in order to establish a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection or link) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  See Elkins v. West, 12 Vet. App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table), and Epps, supra.  Although the claim need not 
be conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

A.  Bilateral Hearing Loss

Where a veteran served 90 days or more during a period of war 
and high frequency hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West l991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Service medical records do not show any evidence of bilateral 
hearing loss in service or at discharge, and there is also no 
medical evidence which shows that the veteran was diagnosed 
with hearing loss within one year of his discharge.  Even 
accepting that he currently has hearing loss disability by VA 
standards, and that he was exposed to acoustic trauma in 
service, he has not presented any medical evidence relating 
such hearing loss to noise exposure in service.  Without 
medical evidence of a relationship between any current 
hearing loss disability and service, the claim is not well 
grounded and must be denied.  See 38 C.F.R. § 3.303; Elkins, 
Caluza, supra.  


B.  Breathing Problems Due to Mustard Gas Exposure

Claims based upon chronic residual effects of exposure to 
mustard gas and Lewisite are governed by 38 C.F.R. § 3.316, 
which provides as follows:

(a)  Except as provided in paragraph (b) of this 
section, exposure to the specified vesicant agents 
during active military service under the 
circumstances described below together with the 
subsequent development of any of the indicated 
conditions is sufficient to establish service 
connection for that condition:  

(1)  Full-body exposure to nitrogen or sulfur 
mustard during active military service together 
with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers:  
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma of the 
skin.  

(2)  Full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service 
together with the subsequent development of a 
chronic form of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary disease.  

(3)  Full-body exposure to nitrogen mustard during 
active military service together with the 
subsequent development of acute nonlymphocytic 
leukemia.  

(b)  Service connection will not be established 
under this section if the claimed condition is due 
to the veteran's own willful misconduct or there is 
affirmative evidence that establishes a non-
service-related supervening condition or event as 
the cause of the claimed condition.  

38 C.F.R. § 3.316 (1999).  

In the case of Pearlman v. West, 11 Vet. App. 443 (1998), the 
Court addressed the application of 38 C.F.R. § 3.316 in 
determining the well groundedness of claims.  The Court 
indicated that under 38 C.F.R. § 3.316, the initial burden 
for a well-grounded claim was relaxed for veterans who 
subsequently developed conditions specified by the 
regulation, to the extent that the regulation did not require 
evidence of a medical nexus for those conditions, but rather 
a nexus was presumed if the other conditions required by the 
regulation were met.  Pearlman, at 446.  The Court specified 
that "the veteran is relieved of his burden of providing 
medical evidence of a nexus between the current disability 
and the in-service exposure.  Rather, service connection is 
granted if the appellant has experienced:  (1) full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
the specified conditions" subject to the regulatory 
exceptions in paragraph (b).  Id.

The Board notes that in the Pearlman case, the veteran had 
stated he had participated in gas chamber testing involving 
mustard gas exposure, and that he had subsequently developed 
disabilities which were among the conditions specified within 
38 C.F.R. § 3.316.  Although all efforts by VA to 
substantiate his claimed exposure had been unsuccessful, the 
Court held "that for the purpose of submitting a well-
grounded claim relating to exposure to toxic gases under this 
regulation, the Board must assume that the lay testimony of 
exposure is true."  However, the Court further noted that 
"whether or not the veteran meets the requirements of this 
regulation, including whether or not the veteran was actually 
exposed to the specified vesicant agents, is a question of 
fact for the Board to determine after full development of the 
facts."  Pearlman, at 447.  

As the United States Court of Appeals for Veteran's Claims 
noted, "in the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The veteran has not presented any 
medical evidence showing the presence of a chronic disability 
manifested by breathing problems.  As such, the Board 
concludes that the veteran has not met the initial burden of 
presenting evidence of a well-grounded claim of service 
connection for that disability, as imposed by 38 U.S.C.A. 
§ 5107(a).  Accordingly, the claim must be denied.  

C.  Conclusion

We have carefully considered the contentions of the veteran 
and, to the extent that he is offering his own medical 
opinion, we note that the record does not indicate that he 
has any professional medical expertise.  See King, supra.  
Therefore, his assertions of medical causation, sincere 
though they may be, are not probative, because lay persons 
are not competent to offer medical opinions or diagnoses.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus:); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  See also Espiritu, 
Voerth, Grottveit, supra.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for breathing problems, 
claimed as due to exposure to mustard gas in service is 
denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

